DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.  Claims 1-8, 10-18, 20, and 23-29 are presently pending with claims 10, 11, 13, 16-18, 20, and 23-27 are rejected, claims 1-8, 12, and 14-15 allowable, and claims 28-29 remaining withdrawn.

Response to Arguments
3.	Applicant’s arguments, filed 3/15/22 with respect to the rejection of claims 1-8, 10-18, 20, and 23-27 have been fully considered but are moot in view of the new grounds of rejection necessitated by amendment.  
The previously relied upon prior art of Deng is still relied upon as the primary reference in the rejection and the Examiner disagrees with the argument that the teachings of Deng undermines the consideration of any substitutions of the solvent.  The disclosure of Deng relies on 3-methoxy-3-methyl-1-butanol as the solvent in the air freshening formulation and the newly cited prior art of Horenziak et al. discloses (see para [0072]) that other suitable solvents such as dipropylene glycol n-propyl ether are 
	The prior art of Hatakeyama et al. and Bobnock have also been relied upon to teach functionally equivalent substitutions of MMB for other solvents.  See rejection below.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13, 16-18, 20, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the ethylene glycol" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears this should read “the formulation”.  
Claim 17 is rejected for the reasons set forth above with regards to claim 16 by virtue of claim dependency.  Furthermore, claim 17 recites “the composition” in line 2 and it appears that this instance should also read “the formulation”.
Claim 18 is rejected for the reasons applied to claim 16 above due to claim dependency.  
Claim 20 recites the limitation "the pressurizable container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This should read “the pressurizable canister” to conform to the language used in claim 1.  
Claim 23 is rejected for the reasons applied to claim 20 above due to claim dependency.
Claim 24 recites the limitation "the container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This should read “the canister” to conform to the language used in claim 1.  
Claim 25 recites “the volume ratio of propellant to formulation is propellant within the range of…” in lines 2-3. This limitation is indefinite as it is unclear what ratio is being claimed. It appears as though it should read “the volume ratio of propellant to formulation is within the range of…”.
Claim 26 recites the limitation "the pressurizable container" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This should read “the pressurizable canister” to conform to the language used in claim 1.  
Claim 27 recites “wherein the mean particle size of between 20 and 80 microns.”  Is indefinite due to the lack of clarity as to what is being claimed.  It is not clear what the particle size is referring to and furthermore the phrase “the mean particle size” lacks antecedent basis.   It appears as though the claim should read “wherein an aerosol dispersed from the pressurizable canister has a mean particle size of between 20 and 80 microns.”  

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 includes “dipropylene glycol methyl ether (DPM)” as part of the Markush group.  However, the closed end language of the Markush group of claim 1, from which claim 10 depends, does not include “dipropylene glycol methyl ether (DPM)”.  Therefore, the Markush group of claim 10 is broader than the Markush group of claim 1, and thus improper.  
Claims 11 is rejected for the reasons set forth above with regards to claim 10 by virtue of claim dependency.  Furthermore, claim 11 also includes “dipropylene glycol methyl ether (DPM)” and is improper for the same reasons of claim 10. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

9.	Claims 1-7, 10-11, 14-18, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 104524615 A) (English Language Machine Translation) in view of Guy (US 2013/0090283 A1) and Horenziak et al. (US 2013/033 A1).
Regarding claims 1-7, 10-11, 14-15, 20 and 23-24, Deng discloses an air freshening formulation comprising 0-50% water, 25-50% ethanol, 5-40% co-solvent, and 2-35% fragrance (eucalyptus oil) (see English Abstract; English machine translation). The components of the formulation fall within the ranges disclosed in claims 1-8.  However, Deng only discloses the co-solvent to be MMB and does not explicitly disclose any of the co-solvents disclosed on claim 1.  
Horenziak et al. discloses a malodor control composition that may include a perfume and solvents such as 3-methoxy-3-methyl-1-butanol and dipropylene glycol n-propyl ether (see para [0072]). Horenziak et al. teaches that it is well known to use 3-methoxy-3-methyl-1-butanol and dipropylene glycol n-butyl ether as solvents in a fragrance composition.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the co-solvent (3-methoxy-3-methyl-1-butanol) of Deng with a functionally equivalent alternative co-solvent (dipropylene glycol n-propyl ether) as taught by Horenziak et al. since substitution of known equivalents involves only routine experimentation and yields the predictable result of an air freshening composition comprising a suitable co-solvent for solubilizing the fragrance.
Deng further discloses that air freshening compositions are typically dispersed using a canister having a propellant (see Background of Invention in English Language Machine Translation. However, 
Guy discloses that typical air freshening formulations are dispersed as aerosols from steel or tin coated canisters using a propellant such as compressed air or nitrogen (see para [0002]-[0006], [0052]).
Therefore, it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contain the air freshening formulation of Deng within a pressurizable steel or tin canister comprising a compressed gas propellant such as compressed air or nitrogen to disperse the formulation as an aerosol to a desired treatment surface or area as taught by Guy.
Regarding claims 16-18, Guy further discloses that the air freshening composition further includes a corrosion inhibitor (0.0-0.5 wt% sodium molybdate) for preventing corrosion of a metal aerosol canister (see para [0023]-[0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prior art formulation of Deng to include less than 0.5 wt% of a corrosion inhibitor in the air freshening composition as taught by Guy, in order to prevent corrosion of a metal canister used for dispensing the air freshening composition.

10.	Claims 1-8, 12, 16-18, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 104524615 A) (English Language Machine Translation) in view of Guy (US 2013/0090283 A1) and Hatakeyama et al. (US 2014/0162932 A1).
Regarding claims 1-8, 12, 20 and 23-24, Deng discloses an air freshening formulation comprising 0-50% water, 25-50% ethanol, 5-40% co-solvent, and 2-35% fragrance (eucalyptus oil) (see English Abstract; English machine translation). The components of the formulation fall within the ranges 
Hatakeyama et al. discloses an aqueous liquid fragrance composition that includes a fragrance as well as a solvent, wherein the solvent includes 3-methoxy-3-methyl-1-butanol, glycerin, ethylene glycol, ethylene glycol monomethyl ether, or diethylene glycol monoethyl ether (see para [0043]).  Hatakeyama et al. teaches that the above mentioned solvents are functional equivalents when used in a fragrance composition.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the co-solvent (3-methoxy-3-methyl-1-butanol) of Deng with a functionally equivalent alternative co-solvent (glycerin, ethylene glycol, or ethylene glycol monomethyl ether) as taught by Hatakeyama et al. since substitution of known equivalents involves only routine experimentation and yields the predictable result of an air freshening composition comprising a suitable co-solvent for solubilizing the fragrance.
Deng further discloses that air freshening compositions are typically dispersed using a canister having a propellant (see Background of Invention in English Language Machine Translation. However, Deng does not explicitly disclose that that the disclosed air freshening formulation is contained in a pressurizable canister comprising a propellant.
Guy discloses that typical air freshening formulations are dispersed as aerosols from steel or tin coated canisters using a propellant such as compressed air or nitrogen (see para [0002]-[0006], [0052]).
Therefore, it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contain the air freshening formulation of Deng within a pressurizable steel or tin canister comprising a compressed gas propellant such as compressed air or nitrogen to disperse the formulation as an aerosol to a desired treatment surface or area as taught by Guy.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prior art formulation of Deng to include less than 0.5 wt% of a corrosion inhibitor in the air freshening composition as taught by Guy, in order to prevent corrosion of a metal canister used for dispensing the air freshening composition.

11.	Claims 1-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Guy, and further in view of Bobnock (US 2010/0099594 A1). 
Deng discloses an air freshening formulation comprising 0-50% water, 25-50% ethanol, 5-40% co-solvent, and 2-35% fragrance (eucalyptus oil) (see English Abstract; English machine translation). The components of the formulation fall within the ranges disclosed in claims 1-8.  However, Deng only discloses the co-solvent to be MMB and does not explicitly disclose any of the co-solvents disclosed on claim 1.  
Bobnock discloses a fragrance delivering composition that utilizes a solvent such as 3-methoxy-3-methyl-1-butanol and ethylene glycol monobutyl ether for emulsifying the perfume material (see para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective 
filing date of the claimed invention to modify the formulation of Deng and to substitute the co-solvent (3-methoxy-3-methyl-1-butanol) of Deng with a functionally equivalent alternative co-solvent (ehtylene glycol monobutyl ether) as taught by Bobnock since substitution of known equivalents involves only routine experimentation and yields the predictable result of an air freshening composition comprising a suitable co-solvent for solubilizing the fragrance.
Deng further discloses that air freshening compositions are typically dispersed using a canister having a propellant (see Background of Invention in English Language Machine Translation. However, Deng does not explicitly disclose that that the disclosed air freshening formulation is contained in a pressurizable canister comprising a propellant.
Guy discloses that typical air freshening formulations are dispersed as aerosols from steel or tin coated canisters using a propellant such as compressed air or nitrogen (see para [0002]-[0006], [0052]).
Therefore, it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contain the air freshening formulation of Deng within a pressurizable steel or tin canister comprising a compressed gas propellant such as compressed air or nitrogen to disperse the formulation as an aerosol to a desired treatment surface or area as taught by Guy.

12.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Guy and Horenziak et al. or Hatakeyama et al. as applied to claim 1 above, and further in view of Furner et al. (US 2014/0048617 A1).  
	Deng in view of Guy and Horenziak et al. or Hatakeyama et al. is set forth above with regards to claim 1 but the combination does not appear to disclose the ratio of propellant to formulation in the canister.  
	Therefore, it would have been necessary and thus obvious to look to the prior art for conventional ratios of propellant to air freshening formulation of an aerosol canister.  Furner et al. provides this conventional teaching showing that it is known in the art to use a propellant such as 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the propellant in an amount within the range of 80:20 to 30:70 propellant to formulation as taught by Furner et al., motivated by the expectation of successfully practicing the invention of the combination of Deng in view of Guy and Horenziak et al. or Hatakeyama et al.

13.	Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Guy and Horenziak et al. or Hatakeyama et al. as applied to claim 1 above, and further in view of Nwachukwu et al. (US 2017/0274110 A1).
Deng in view of Guy and Horenziak et al. or Hatakeyama et al. is set forth above with regards to claim 1 but the combination does not appear to disclose the flor rate of the air freshening formulation from the canister or the droplet size.  
	Therefore, it would have been necessary and thus obvious to look to the prior art for conventional flow rates and droplet sizes of aerosol air fresheners.  Nwachukwu et al. provides this conventional teaching showing that it is known in the art to use a flow rate of 0.0001 grams/sec to 2.5 grams/second and a droplet size of 20-60 microns in order to freshen the air while preventing a surface wetness problem (see para [0071]-[0073]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a flow rate of 0.0001 grams/sec to 2.5 grams/second and a droplet size of 20-60 microns in order to freshen the air while preventing a surface wetness problem as taught by Nwachukwu et al., motivated by the expectation of successfully practicing the invention of the combination of Deng in view of Guy and Horenziak et al. or Hatakeyama et al.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759